Mr. Justice Bailey
delivered the opinion of the-court.
The action, wherein appellee was plaintiff and appellant was defendant, was to remove cloud from title,, created, as is alleged, by a void tax deed and a void decree entered in the county court of Washington County, Colorado, on the 2nd day of July, 1902, on constructive-service, which assumed to quiet title to the land in the defendant. The judgment and decree was for plaintiff and defendant brings the case here for review on appeal.
On the authority of the decision in the case of The *129Empire Ranch and Cattle Company vs. Coldren, just announced, the title of plaintiff being unchallenged in argument, the judgment must be affirmed, as the issues involved in the two cases are practically identical.
The judgment is affirmed.
Decision en banc.